                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JAMAR GASTON,                  )
                               )
                               )        2:20-CV-00897-CCW-PLD
          Plaintiff,           )
                               )
     v.                        )
                               )
NURSE LORY, NURSE KEVIN, NURSE )
LAVERN,                        )
                               )
                               )
          Defendants.          )
                               )
                               )
                               )
                       MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Patricia L. Dodge for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On May 7, 2021, the Magistrate Judge issued a Report and Recommendation, ECF No.

38, recommending that Defendants’ Motion to Dismiss, ECF No. 28, be denied. Service of the

Report and Recommendation (“R&R”) was made on the parties, and Defendants have filed

Objections. See ECF No. 40.

       In their Objections, Defendants argue that it was error “for the Magistrate Judge to rely

on any fact asserted in Plaintiff[’s] Response to the Motion to Dismiss.” ECF No. 40 at 2. In

sum, Defendants “take issue” with citations to certain “facts” set out in Mr. Gaston’s response in

opposition and described as “clarifying statements” in the R&R, which Defendants claim were

not alleged in Mr. Gaston’s Complaint. See ECF No. 40 at 2. In support of this argument,

Defendants point out that in the R&R “the Court referenced facts from the complaint
approximately 11 times,” but “cited to facts contained in Plaintiff’s Response to the Motion to

Dismiss approximately 12 times.” Id.

       After a de novo review of the pleadings and documents in the case, together with the

R&R and the Objections thereto, the Court is not persuaded that it was error for the Magistrate

Judge to refer to certain statements in Mr. Gaston’s response in opposition, which attempt to

clarify the factual matter contained in his Complaint and the exhibits attached thereto.

       Because Mr. Gaston is proceeding pro se in this matter, the Court is obliged to liberally

construe his pleadings. See Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011) (“The

obligation to liberally construe a pro se litigant’s pleadings is well-established.”) (collecting

cases). When reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

court … consider[s] only the complaint, exhibits attached to the complaint, matters of public

record, as well as undisputedly authentic documents if the complainant’s claims are based upon

these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

       Here, Mr. Gaston included eight exhibits in conjunction with his somewhat disjointed

Complaint, including medical records and inmate grievances, which provide additional detail in

support of his allegations. See ECF No. 7. The Court notes that, with one exception, Mr. Gaston

in his response in opposition clearly cites the exhibit providing the basis for the factual matter he

discusses and clarifies in his response. See, e.g., ECF No. 35 at ¶ 4 (referencing medical record,

at ECF No. 7, Ex. C, for fact that he did not go to hospital until 10 days after sustaining injuries

and in support of argument that Defendants failed to provide medical care). Furthermore, it

appears to the Court that the lone exception—paragraph 7 of Mr. Gaston’s response—is based on

Exhibit F to the Complaint. Compare ECF No. 35 at ¶ 7 (discussing “intake screen” allegedly




                                                  2
conducted by Defendant Nurse Kevin) with ECF No. 7-6 at 1–2 (inmate grievance filed by Mr.

Gaston discussing, in part, the intake screening allegedly conducted by Nurse Kevin).

         Thus, while Defendants appear to be technically correct that the R&R refers to factual

statements or characterizations contained in Mr. Gaston’s response in opposition more times than

it does directly to the Complaint and its exhibits, they do not either (1) specify any fact referred

to in the R&R that lacks any basis in the Complaint or, more importantly, (2) explain how

excluding any supposedly improper factual matter would affect the Magistrate Judge’s well-

reasoned opinion. As such, the Court is not persuaded that the Magistrate Judge erred.

         Accordingly, the following Order is entered: Defendants’ Motion to Dismiss, ECF No.

28, is hereby DENIED; and the R&R, ECF No. 38, is adopted as the Opinion of the District

Court.

IT IS SO ORDERED


         DATED this 18th day of June, 2021.



                                               BY THE COURT:


                                               /s/ Christy Criswell Wiegand
                                               CHRISTY CRISWELL WIEGAND
                                               United States District Judge




cc (via ECF email notification):

All Counsel of Record




                                                  3
